Infosmart Group, Inc.


December 1, 2009


Via Electronic Mail


FAN CHUN WANG
Flat E,17th Floor, EGL Tower,
83 Hung To Road,
Kwun Tong,
Kowloon


Re:           Chief Financial Officer - Offer Letter


Dear Mr. Fan Chun Wang :


Infosmart Group, Inc. (the “Company”), is pleased to offer you a Chief Financial
Officer. The position is to oversee or direct the financial affairs of the
Company.


Should you chose to accept this position as a Chief Financial Officer, this
letter shall constitute an agreement between you and the Company (the
“Agreement”) and contains all the terms and conditions relating to the services
you are to provide.


1.        Term. This Agreement shall be commencing on December 1, 2009 (the
“Effective Date”).  The terms and provisions of this agreement shall remain in
full force and effect unless otherwise revised on such terms as mutually agreed
to by you and the Company.


2.        Services. You shall render services in the area of overseeing or
directing the Company’s financial affairs (hereinafter your “Duties”).


3.        Services for Others. You will be free to represent or perform services
for other persons during the term of this Agreement. However, you agree that you
do not presently perform and do not intend to perform, during the term of this
Agreement, similar Duties, consulting or other services for companies whose
businesses are or would be, in any way, competitive with the Company (except for
companies previously disclosed by you to the Company in writing). Should you
propose to perform similar Duties, consulting or other services for any such
company, you agree to notify the Company in writing in advance (specifying the
name of the organization for whom you propose to perform such services) and to
provide information to the Company sufficient to allow it to determine if the
performance of such services would conflict with areas of interest to the
Company.


4.        Compensation. In consideration for your service as Chief Financial
Officer, the Company agrees to pay you the compensation (the “Annual
Compensation”) for 2009 subject to the determination of the Board of Directors :


The Company agrees to reimburse you for reasonable expenses that you incur in
connection with the performance of your duties as a Chief Financial Officer of
the Company.


5.        No Assignment. Because of the personal nature of the services to be
rendered by you, this Agreement may not be assigned by you without the prior
written consent of the Company.
 
6.        Confidential Information; Non-Disclosure. In consideration of your
access to the premises of the Company and/or you access to certain Confidential
Information of the Company, in connection with your business relationship with
the Company, you hereby represent and agree as follows:

 
 

--------------------------------------------------------------------------------

 



a.        Definition. For purposes of this Agreement the term “Confidential
Information” means:


i.        Any information which the Company possesses that has been created,
discovered or developed by or for the Company, and which has or could have
commercial value or utility in the business in which the Company is engaged; or


ii.        Any information which is related to the business of the Company and
is generally not known by non-Company personnel.


iii.        By way of illustration, but not limitation, Confidential Information
includes trade secrets and any information concerning products, processes,
formulas, designs, inventions (whether or not patentable or registrable under
copyright or similar laws, and whether or not reduced to practice), discoveries,
concepts, ideas, improvements, techniques, methods, research, development and
test results, specifications, data, know-how, software, formats, marketing
plans, and analyses, business plans and analyses, strategies, forecasts,
customer and supplier identities, characteristics and agreements.


b.        Exclusions. Notwithstanding the foregoing, the term Confidential
Information shall not include:


i.        Any information which becomes generally available to the public other
than as a result of a breach of the confidentiality portions of this agreement,
or any other agreement requiring confidentiality between the Company and you;


ii.        Information received from a third party in rightful possession of
such information who is not restricted from disclosing such information; and


iii.        Information known by you prior to receipt of such information from
the Company, which prior knowledge can be documented.


c.        Documents. You agree that, without the express written consent of the
Company, you will not remove from the Company’s premises, any notes, formulas,
programs, data, records, machines or any other documents or items which in any
manner contain or constitute Confidential Information, nor will you make
reproductions or copies of same. In the event you receive any such documents or
items by personal delivery from any duly designated or authorized personnel of
the Company, you shall be deemed to have received the express written consent of
the Company. In the event that you receive any such documents or items, other
than through personal delivery as described in the preceding sentence, you agree
to inform the Company promptly of your possession of such documents or items.
You shall promptly return any such documents or items, along with any
reproductions or copies to the Company upon the Company’s demand or upon
termination of this agreement.


d.        No Disclosure. You agree that you will hold in trust and confidence
all Confidential Information and will not disclose to others, directly or
indirectly, any Confidential Information or anything relating to such
information without the prior written consent of the Company, except as maybe
necessary in the course of his business relationship with the Company. You
further agree that you will not use any Confidential Information without the
prior written consent of the Company, except as may be necessary in the course
of your business relationship with the Company, and that the provisions of this
paragraph (d) shall survive termination of this agreement.
 
7.        Entire Agreement; Amendment; Waiver. This Agreement expresses the
entire understanding with respect to the subject matter hereof and supersedes
and terminates any prior oral or written agreements with respect to the subject
matter hereof. Any term of this Agreement may be amended and observance of any
term of this Agreement may be waived only with the written consent of the
parties hereto. Waiver of any term or condition of this Agreement by any party
shall not be construed as a waiver of any subsequent breach or failure of the
same term or condition or waiver of any other term or condition of this
Agreement. The failure of any party at any time to require performance by any
other party of any provision of this Agreement shall not affect the right of any
such party to require future performance of such provision or any other
provision of this Agreement.

 
 

--------------------------------------------------------------------------------

 


The Agreement has been executed and delivered by the undersigned and is made
effective as of the date set first set forth above.

       
Sincerely,
     
INFOSMART GROUP, INC.
       
By:  
/s/ Parker Seto
   
Parker Seto
 
Chief Executive Officer 
AGREED AND ACCEPTED:
 
/s/ FAN CHUN WANG
   
FAN CHUN WANG


 
 

--------------------------------------------------------------------------------

 